               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  CRIMINAL ACTION

          v.

SPENCER PETERSON                          NO.   02-611


                             O R D E R


     AND NOW, this   27th   day of   May, 2021, upon

consideration of Defendant Spencer Peterson’s Motion for Relief

under 18 U.S.C. § 3582(c)(1)(A)(i) Claiming Extraordinary and

Compelling Circumstances under the First Step Act (Doc. No.

118), the Government’s Response in Opposition thereto (Doc. No.

120), Defendant’s Request for Extension of Time to File a

Supplemental Compassionate Release Motion (Doc. No. 121),

Defendant’s Response to Government’s Motion to Deny My

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i) (Doc.

No. 125), the government’s Motion for Reconsideration of

the Order Granting Defendant’s Motion to Reduce Sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 130),

Defendant’s Memorandum in Support of Motion to Reduce Sentence

(Doc. No. 137), the Government’s Supplemental Response in

Opposition to Defendant’s Motion to Reduce Sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 143), and the arguments

made before this Court at the May 24, 2021 hearing, it is hereby
ORDERED that the Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A)(i) is DENIED.



                                   BY THE COURT:



                                   s/J. Curtis Joyner

                                   J. CURTIS JOYNER, J.
